DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
In light of Applicant's submission filed April 17, 2020 the Examiner has withdrawn the claim objection and the 35 USC § 112 second paragraph rejection.
In view of the Appeal Brief filed on December 07, 2020, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ABHISHEK VYAS/            Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                            



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 62-69, 72-74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2004/0106449) in view of Manfredi at al. (US 2005/0282626) .
  	Claims 62: Walker discloses a casino system, comprising:
 	at least one server; (server, [0047])
 	a printer;(printer, [0138]) and
(gaming device in communication with at least one server, [0047]; gaming device in communication the printer [0154]), the electronic gaming machine configured to:
 	determine a first value representing funds available for wagering based upon a last gameplay action; (a balance after a game is played [0101])and
 determine to initiate a cash-out event; (determining a cash out [0038, 0088, 0138]) Walker does not explicitly disclose wherein the printer responds to the cash-out event by providing a ticket associated with a second value received from the at least one server.	However Manfredi discloses wherein the printer responds to the cash-out event by providing a ticket associated with a second value received from the at least one server (see for example [0008, 0057], promotional server issues a print command based on a trigger a trigger condition (e.g. a cash out event) causes the server to send information to the printer that prints  one value for one player and a different value(e.g. second value) for another player) 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the server of Manfredi in the invention of Walker, in order to encourage the player to keep playing by said player receiving immediately a ticket at the machine. (Manfredi [0058])
 Claim 63: Walker discloses the casino system of claim 62, 
Walker does not explicitly disclose wherein the at least one server determines the second value.  	However Manfredi discloses wherein the at least one server determines the second value (see for a different value (e.g. second value) [0057])	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the server of Manfredi in the invention of Walker, in order to have encourage play by having multiple award values on the ticket. (Manfredi [0057])
 	Claim 64: Walker discloses the casino system of claim 62, wherein the first value is an amount of a currency. [0156]

 	Claim 65: Walker discloses the casino system of claim 64, wherein the second value is different from the amount of the currency. (see [0158], discloses increasing credits  and also a increase a balance of an account(e.g. different currencies))

 	Claim 66: Walker disclose the casino system of claim 62, wherein the ticket comprises a coupon. [0138]

 	Claim 67: Walker discloses the casino system of claim 62, wherein the at least one server determines the second value based on a player identifier. [0060]

 	Claim 68: Walker discloses the casino system of claim 62, wherein the at least one server is operable to check validity of the ticket. [0556]

 	Claim 69: Walker discloses a casino system, comprising:
(server, [0047])  	a printer; (printer, [0138])  and
 	an electronic gaming machine in communication with the at least one server and the printer, the electronic gaming machine configured to determine to initiate a cash-out event associated with a first value; (determining a cash out [0038, 0088, 0138]) wherein:
Walker does not explicitly disclose the at least one server responds to the cash-out event by instructing the printer to provide a ticket associated with a second value. 	However Manfredi discloses at least one server responds to the cash-out event by instructing the printer to provide a ticket associated with a second value. (see for example [0008, 0057], promotional server issues a print command based on a trigger a trigger condition (e.g. a cash out event) causes the server to send information to the printer that prints  one value for one player and a different value(e.g. second value) for another player) 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the server of Manfredi in the invention of Walker, in order to encourage the player to keep playing by said player receiving immediately a ticket at the machine. (Manfredi [0058]) 	Claim 72: Walker discloses the casino system of claim 69, 
Walker does not explicitly disclose wherein the at least one server maintains a record of the ticket.  	However Manfredi disclose wherein the at least one server maintains a record of the ticket. [0135] 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the (Manfredi [0136])
 	Claim 73: Walker discloses the casino system of claim 69, wherein the printer notifies the at least one server that the ticket is provided. ([0556], reports the printing of the receipt)

 	Claim 74: Walker discloses the casino system of claim 69, wherein the ticket includes a validation identifier. ([0556], unique identifier)
Claims 70 and 71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2004/0106449) in view of Manfredi at al. (US 2005/0282626) .and in further view of Meyerhofer (US 2004/0095604) 	Claim 70: Walker discloses the casino system of claim 69, but does not explicitly disclose wherein the at least one server determines a network address for the printer using a gaming machine identifier for the electronic gaming machine that is associated with the printer.   
  However Meyerhofer discloses wherein the at least one server determines a network address for the printer using a gaming machine identifier for the electronic gaming machine that is associated with the printer. [0029]  	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Walker and Manfredi so as to have included wherein the at least one server determines a network address for the printer using a gaming machine identifier for the electronic gaming machine that is associated with the printer 
Claim 71: Walker discloses the casino system of claim 70, but does not explicitly disclose wherein the at least one server instructs the printer using the network address.  	However Meyerhofer discloses wherein the at least one server instructs the printer using the network address. [0029] 	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Walker and Manfredi so as to have included wherein the at least one server instructs the printer using the network address as taught by Walker in order to have the ability to print across a network

Claims 75 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2004/0106449) in view of Manfredi at al. (US 2005/0282626) and in further view of Morita (US 2004/0186801)

  	Claim 75: Walker discloses the casino system of claim 69,
Walker does not explicitly disclose wherein the printer notifies the at least one server of a failure to provide the ticket.  	However Morita discloses wherein the printer notifies the at least one server of a failure to provide the ticket. [0166]
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the notification of Morita in the invention of Walker and Mandredi, in .


Claims 76-78 and 80 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2004/0106449) in view of Brooks et al. (2005/0195432)  	 	Claim 76: Walker disclose a casino system, comprising: 	 at least one server; (server, [0047])  	 a value output device; (printer, [0138])  and
 	 an electronic gaming machine in communication with the at least one server and the value output device, (gaming device in communication with at least one server, [0047]; gaming device in communication the printer [0154])Walker does not explicitly disclose the electronic gaming machine configured to determine to provide a first instruction to the value output device to provide a first ticket; wherein:
the value output device provides a second ticket that is different from the first ticket according to a second instruction received from the at least one server.  	However Brooks discloses the electronic gaming machine configured to determine to provide a first instruction to the value output device to provide a first ticket; [0009 and 0041] wherein: the value output device provides a second ticket that is different from the first ticket according to a second instruction received from the at least one server. ([0009 and 0041], discloses first instruction to print a voucher, second instruction to print a coupon. Also at [0022] the central system controller located remotely (e.g a server)) 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the printing system of Brooks in the invention of Walker, in order to (see for example abstract of Brooks).

 	Claim 77: Walker discloses the casino system of claim 76, wherein the value output device comprises a voucher printer. ([0080], a printer)
 	Claim 78: Walker discloses the casino system of claim 76, but 
Walker does not explicitly disclose wherein the printer determines that the  second instruction to provide the second ticket preempts providing the first ticket. 	However Brooks wherein the printer determines that the second instruction to provide the second ticket preempts providing the first ticket. ([0016])
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the printing system of Brooks in the invention of Walker, in order to give a preference to which ticket is printed.   	 	Claim 80: Walker discloses the casino system of claim 76, wherein the value output device comprises: a first port configured to communicate with the electronic gaming machine; [0140] and a second port configured to communicate with the at least one server. [0140]

Claim 81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2004/0106449) in view of Brooks et al. (2005/0195432) in further view of Manfredi (US 2005/0282626)
	Claim 81: Walker discloses the casino system of claim 76, 
Walker does not disclose wherein the second ticket is unrelated to a value of the first ticket. 
However Manfredi discloses wherein the second ticket is unrelated to a value of the first ticket. [0008, 0057]) 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the server of Manfredi in the invention of Walker and Brooks, in order to print multiple tickets thereby insuring that one ticket could be coupon that incentivizes that player to keep playing.

Claim 79 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2004/0106449) in view of Brooks et al. (2005/0195432) in further view of Rowe (US 2003/0171145)
	Claim 79: Walker discloses the casino system of claim 76, 
Walker does not explicitly disclose wherein the at least one server receives a notification when the second ticket is redeemed.  	However Rowe discloses wherein the at least one server receives a notification when the second ticket is redeemed.  [0058] 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the notification system of Rowe in the invention of Walker and 
Response to Arguments
Applicant’s arguments with respect to claim(s) 62 – 81 have been considered but are moot due to the updated rejection above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621